Citation Nr: 0830993	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis A, B, 
and/or C.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The Board notes that in a July 2005 Informal Conference 
Report, the agency of original jurisdiction (AOJ) noted that 
the appellant withdrew the claim of entitlement to service 
connection for colon cancer.  In correspondence received in 
February 2007, the appellant referenced cancerous colon 
polyps and diabetes mellitus in stating that he wanted 
increased VA disability benefits.  These matters are referred 
to the AOJ.  

In July 2007 and July 2008, the appellant and his 
representative waived initial AOJ consideration of additional 
evidence submitted since issuance of the October 2005 
statement of the case.  

The Board notes that service connection for hepatitis A was 
denied in a December 2003 rating decision.  In June 2004, 
service connection for hepatitis C was denied.  In July 2005, 
the appellant filed a notice of disagreement with the denial 
of service connection for hepatitis C.  In correspondence 
received in July 2005, the appellant clarified that he was 
seeking service connection not only hepatitis C, but also for 
hepatitis A and B, secondary to depression due to his 
service-connected genital herpes.  The AOJ issued a statement 
of the case in regard to service connection for hepatitis A, 
B, and C, and the appellant perfected an appeal in that 
regard.  

In correspondence received in February 2006, the appellant 
withdrew his request for a hearing.  

The issues regarding service connection for hepatitis A, B, 
and/or C, an acquired psychiatric disorder, to include PTSD 
and depression, and hypertension are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter, dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and any identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2005.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the appellant's 
in-service exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

In this case, the September 2005 VA examination report 
reflects a bilateral hearing loss disability.  Thus, the 
pivotal determination is whether a hearing loss disability is 
related to service.

The Board notes that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  Although that regulation speaks in 
terms of service connection, it operates to establish when a 
measured hearing loss is (or, more accurately is not) a 
"disability" for which compensation may be paid, provided 
that other requirements for service connection are otherwise 
met.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, service medical records are negative for a 
hearing loss disability.  The May 1971 separation examination 
report shows that the ears and drums were normal, 
audiological evaluation showed pure tone thresholds were 15 
decibels in each of the relevant frequencies evaluated, and 
his hearing was assigned a profile of "1."  On the 
accompanying medical history, he specifically denied having 
or having had hearing loss.  

In addition, a hearing loss disability was not shown within 
the initial post-service year.  For VA purposes, the initial 
diagnosis of a hearing loss disability is contained in the 
September 2005 VA examination report, decades after service.  
To the extent that the report notes the appellant's history 
of hearing loss since service, such is a mere transcription 
of lay history and the information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

The September 2005 VA report of examination notes the 
following:

[The appellant] stated that he served in the Army 
from 1969 to 1971.  He experienced excessive 
noise in the engineering battalion building 
bridges, but reported that he never built any 
bridges while in service.  His secondary MOS was 
a transportation specialist and he moved troops 
and Howitzers to and from firebases and was 
exposed to noise from Artillery.  As a civilian, 
he worked in a rock quarry from 1972-1990 as a 
deckhand on a boat, but denied noise exposure.  
From 1993-2005, he worked as a truck driver for 
the post office.  He denied a history of civilian 
recreational noise exposure.  

The examiner reported that the appellant had normal hearing 
through 4000 Hertz, sloping to a moderate sensorineural loss 
on the right, and normal hearing through 3000 Hertz, sloping 
to a severe sensorineural loss on the left.  Discrimination 
ability was noted to be excellent, bilaterally.  The examiner 
concluded that it was not at least as likely as not that the 
appellant's hearing loss was related to service, noting no 
in-service acoustic damage as evidenced by the normal 
separation examination report.  

The appellant is competent to report that he noticed hearing 
loss in service, and as noted, the Board accepts that he was 
exposed to noise in service.  In this case, however, and even 
assuming that he was exposed to noise associated with any 
combat exposure, section 1154(b) addresses the combat 
veteran's ability to allege that an event occurred in service 
while engaging in combat.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, a veteran's combat status allows him 
or her to allege hearing loss in service.  Whether such was 
chronic or is related to service requires competent evidence.  

The Board notes that the appellant is not shown to have 
medical expertise and his opinion in regard to etiology is 
not competent.  Stated differently, although he is competent 
to report that he experienced hearing loss during service, 
and there is competent evidence showing he currently has 
hearing loss, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether any hearing loss disability is related to 
service.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The defect in the appellant's claim in regard to a bilateral 
hearing loss disability is a lack of competent evidence of a 
nexus to service.  Significantly, the September 2005 VA 
examiner specifically stated that it was not at least as 
likely as not that hearing loss was related to noise exposure 
during service.  The Board finds the opinion of the VA 
audiological examiner to be more probative than the 
appellant's lay opinion, and consistent with the record.  The 
examiner reviewed the claims file and provided a rationale 
for the opinion.

To the extent that the appellant is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record, to include his denial of 
hearing loss and ear trouble at separation.  Such evidence is 
far more reliable than an unsupported remote claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

In summary, the evidence establishes no hearing loss 
disability during service, normal hearing at separation, no 
hearing loss disability within the initial post service year, 
and a competent and probative opinion that bilateral hearing 
loss is not likely related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

In regard to an acquired psychiatric disorder, to include 
PTSD and depression, the Board notes that the evidence 
includes VA medical opinions containing various diagnoses and 
conflicting opinions, both as to the etiology and diagnosis 
in regard to a psychiatric disorder.  For example, and 
contrary to the AOJ's finding noted in the October 2005 
statement of the case to the effect that there was no 
diagnosis of PTSD of record, VA treatment records, dated in 
February 2003, show a diagnosis of chronic PTSD, noting 
"DIAGNOSTIC CRITERIA FOR PTSD, DSM IV, ASA."  A history of 
service in Vietnam was noted, along with the following: 
"Truck blew up, mines.  I was given a bronze star . . . ."  
In addition, a June 2003 VA treatment record reflects 
treatment for PTSD, with complaints to include flashbacks, 
nightmares, and intrusive thoughts, particularly in 
association with the onset of the war in Iraq.  

In contrast, the September 2005 VA examination report notes 
the following:

[The appellant] does not report re-experiencing 
of traumatic events in Vietnam, either through 
dreams, flashbacks or intrusive memories.  He 
does have memories of the helicopter crash in 
Vietnam, but states that these only come when he 
is looking at pictures, particularly pictures of 
his time in the service.  He does generate 
continued upset because of his attribution of his 
problems to his contracting venereal disease in 
the service.  He continually cites this as the 
event which is causing him psychotic trouble.  It 
appears that this individual has had a relatively 
isolated kind of an adjustment from an early age.  
Family background would be consistent with the 
development of a possibly schizoid or borderline 
adaptation, although symptoms are not in evidence 
justifying a diagnosis.  He clearly is depressed 
at this time, and his depression appears to be a 
response to aggregate losses and failures of 
adaptation as opposed to being in response to a 
specific event, particularly one of a traumatic 
nature.  His continued use of a strong depressant 
could also be aggravating his symptoms.  Data, 
therefore, are best accounted for by dysthymia 
and alcohol dependence.  

The Board notes that while complaints of depression with low 
mood, memories of witnessing a crash of a Chinook helicopter 
with about 13 casualties and of having seen dead bodies piled 
by the road were noted, the examiner stated that the 
appellant did not cite this as his primary source of trauma, 
but instead, of having contracting herpes during service, 
noting an implication that, as a result of various disorders, 
to include hepatitis, and genital herpes, the appellant felt 
he no longer had much practical utility.  The examiner noted 
irritability with no clear connection to generalized 
hyperarousal and no symptoms indicating avoidant behavior 
related to trauma, with the exception of a preference for 
isolation.  The Axis I diagnoses entered were dysthymia and 
alcohol dependence and the Axis II diagnosis was some 
possible schizoid and avoidant features not reaching 
diagnostic robustness.  

The Board notes that psychiatric examination was normal at 
service entrance in April 1969.  The May 1971 separation 
examination report shows psychiatric examination was normal, 
and on the accompanying medical history, he denied having or 
having had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.  

On VA examination in March 1984, the assessment entered in 
regard to neurologic and psychiatric examination was 
"negative."  

At a March 1985 hearing at the RO, the appellant testified 
that during service in Vietnam he worried mostly about 
getting home and staying alive.  Transcript at 2 (1985).  He 
added that when his wife found out about his genital herpes 
she divorced him and that no other women were interested in 
him once they found out, and that an increase in herpes 
symptoms corresponded with increased symptoms of depression.  
Id at 2-3.  

VA inpatient records, dated in August 1994, note a history of 
drinking alcohol since service in Vietnam.  Mood altering 
substances were noted to have caused problems, to include 
lack of motivation, interpersonal problems, and depression.  

In a statement received in November 2004, the appellant 
stated that he was assigned to the 4th Engineer Battalion, 4th 
Infantry Division, from September 10, 1970 to November 10, 
1970 in Vietnam, and that he was part of a convoy that went 
on mine sweeping missions.  In addition, he stated that on 
the 13th day of one particular mission, a Chinook helicopter 
landed and picked up a crew from Charlie Company, and that 
upon rising at take off, the pilot essentially lost his 
bearings and the helicopter crashed and burned, killing 15 to 
20 men.  The appellant's claimed in-service stressor has not 
been verified.  

The Board notes that the appellant's DD Form 214 shows his 
military occupational specialty (MOS) was bridge specialist 
and his decorations and awards are listed as National Defense 
Service Medal, 2 o/s bars, Expert (Rifle M-16), Sharpshooter 
(Rifle M-14), Vietnam Service Medal w/2 Bronze Stars, and a 
Vietnam Campaign Medal w/1960 Device.  Service personnel 
records list campaigns as "Vietnam Winter/Spring" and 
"Unnamed Campaign."  

In that regard, the Board notes that the November 2004 rating 
decision reflects the AOJ's determination that the appellant 
did not engage in combat.  In the case of a noncombat 
veteran, sufficient identifiable stressor information for 
verification purposes must be provided, and in general, the 
service department can only verify specific combat incidents 
as recalled by the appellant, and in order to conduct a 
meaningful search, the appellant must provide the who, what, 
where, and when of each stressor.  

The Board finds that there is insufficient evidence upon 
which to make a determination as to whether any acquired 
psychiatric disorder, to include PTSD, is related to service.  
Therefore, further development is necessary in regard to this 
issue.  

In addition, the appellant asserts that he has disability due 
to hepatitis A, B, and/or C either directly related to 
service, to include as a result of exposure to Agent Orange 
during service in Vietnam, or on a secondary basis.  In his 
July 2004 notice of disagreement, he asserted that disability 
due to hepatitis was secondary to his service-connected 
genital herpes, and/or secondary to depression, and as 
reflected in the February 2006 statement from his 
representative, he asserts that he contracted hepatitis at 
the same time he contracted his genital herpes.  The Board 
notes that in a July 2005 statement, he asserted that his 
risk factors for hepatitis were drug use due to depression 
secondary to his service-connected genital herpes, and having 
received air gun inoculations.  

As reflected in the December 2003 rating decision, the 
appellant served in Vietnam, is presumed to have been exposed 
to herbicides during service, and is service connected for 
residuals of prostate cancer on that basis.  Hepatitis, 
however, is not a disease which is presumptive of service-
connection by reason of having a positive association with 
exposure to an herbicide agent.  The Board notes that the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586- 57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).  The Board notes that while service connection for 
hepatitis on a presumptive basis is not available, such does 
not preclude service connection on theory of direct or 
secondary service connection.

A February 2005 VA treatment record indicates he was taking 
Rosuvastatin and it was recommended that liver function tests 
be checked.  An August 2005 record notes a history of 
hepatitis.  A February 2007 record notes results to include 
that he tested positive for hepatitis surface antigen ab and 
Hepatitis A ab.  

The Board notes that in a statement, received in February 
2007, G. B., P.A.C., stated that records indicated that the 
appellant had been exposed to hepatitis A and B, and opined 
that the appellant may have been exposed to the hepatitis 
virus during service in South Vietnam.  The Board finds that 
further development is necessary in regard to whether the 
appellant has disability due to any in-service exposure to 
hepatitis.  

In light of the fact that the appellant claims entitlement to 
hypertension, to include as secondary to PTSD and hepatitis, 
the issue in regard to hypertension is deferred pending 
further development in regard to PTSD and hepatitis.  The 
Board notes that an August 1994 VA treatment record notes a 
history of hypertension and an April 2002 record reflects a 
diagnosis of hypertension.  

Lastly, the Board notes that on VA examination in September 
2005, it was noted that the appellant was seeking disability 
retirement from the United States Postal Service.  These 
records have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the 
appellant's alleged in-service stressor 
involving a fatal Chinook helicopter crash 
between September 1970 and November 1970 
in Vietnam through the appropriate service 
department.  All requests and responses in 
that regard should be associated with the 
claims file.  

2.  If an in-service stressor is verified, 
the AOJ should schedule the appellant for 
a VA psychiatric examination.  The claims 
file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide and opinion in 
regard to the following: a) What is/are 
the most accurate current psychiatric 
diagnosis? b) Does the appellant have a 
diagnosis of PTSD that conforms to the 
criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) 
(DSM-IV)?  c) Is it at least as likely as 
not that any identified psychiatric 
disorder is a result of service (incurred 
or aggravated) or service-connected 
disability, to include genital herpes?  

3.  The AOJ should schedule the appellant 
for a VA examination in regard to 
hepatitis.  The claims file should 
be made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide and opinion in regard to whether 
any identified hepatitis (A, B, or C) has 
resulted in chronic disability, and if so, 
whether it is at least as likely as not 
that such is related to service, to 
include exposure to herbicide in service, 
or related to a service-connected 
disability, to include genital herpes.  A 
complete rationale should accompany all 
opinions provided.  

4.  The AOJ should attempt to obtain any 
relevant records from the United States 
Postal Service relating to any disability 
retirement.  All records obtained should 
be associated with the claims file.  

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


